FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                             May 26, 2011

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 STEVEN MARK ST. JAMES,

           Petitioner-Appellant,

 v.
                                                             No. 11-1091
 ARISTEDES W. ZAVARAS; JOHN W.                      (D.C. No. 1:09-CV-01174-PAB)
 SUTHERS, Attorney General of the State                        (D. Colo.)
 of Colorado,

           Respondents-Appellees.




               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, EBEL and GORSUCH, Circuit Judges.


       Steven Mark St. James, a state prisoner appearing pro se, seeks a certificate of

appealability (“COA”) to challenge the district court’s denial of his application for a writ

of habeas corpus, brought pursuant to 28 U.S.C. § 2254. Exercising jurisdiction under 28
       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

      After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument.
U.S.C. § 1291 and 2253(a), for the same reasons set forth by the district court we deny a

COA and dismiss the appeal.

                                     BACKGROUND

       After a jury trial, St. James was convicted in Colorado of sexual exploitation of a

child and sexual assault on a child by a person in a position of trust. The trial court

imposed a sentence of twenty-four years’ imprisonment for the sexual exploitation of a

child conviction and twelve years’ imprisonment for the sexual assault conviction, to be

served consecutively. The Colorado Court of Appeals affirmed St. James’s convictions

on direct appeal. People v. St. James, 75 P.3d 1122 (Colo. App. 2002). Then, the

Colorado Supreme Court denied St. James’s request for certiorari. St. James v. People,

No. 03SC127, 2003 WL 21999450, at *1 (Colo. 2003).

       In his federal habeas application, St. James argues that he was prejudiced at trial

when the court allowed the prosecution to introduce evidence that suggested his prior

misconduct.1 The district court carefully considered and rejected that argument, denying

the § 2254 motion and denying a COA. On appeal, St. James reasserts that argument.

                                       DISCUSSION

       Under 28 U.S.C. § 2253(c)(1), this Court lacks jurisdiction to consider the merits

of St. James’s appeal unless he first obtains a COA. To obtain a COA, St. James must

1
 In his original habeas application, St. James asserted four claims, but eventually he
agreed to dismiss three of those claims. St. James also subsequently added two additional
claims, but the district court dismissed those claims as procedurally barred. St. James
only raises one claim on appeal, and so we will limit our review to that claim.

                                              2
make “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). A petitioner can accomplish this task by establishing that “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483–84 (2000)

(internal quotation marks omitted).

       We conclude that St. James failed to meet the Slack standard. We agree with the

district court that St. James failed to show that the admission of evidence that suggested

his prior misconduct violated a constitutional right. Therefore, we remain unconvinced

that reasonable jurists could debate that St. James’s § 2254 motion should have been

resolved differently.

                                      CONCLUSION

       For the foregoing reasons, we DENY a COA and DISMISS the appeal.



                                          ENTERED FOR THE COURT



                                          David M. Ebel
                                          Circuit Judge




                                             3